Citation Nr: 0731807	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-21 370	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cystic fibrosis.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
November 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
the veteran's claims file was transferred to the Wichita, 
Kansas, RO.

The Board denied the claim on appeal by an October 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2006 Joint Motion for Court Remand (Joint Motion), 
the Court remanded this appeal for development in compliance 
with the Joint Motion.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

Here, the Court remanded the Board's decision in this matter, 
finding that the decision as written precluded effective 
judicial review.  Therefore, the Board finds that its 
decision of October 12, 2005 decision failed to provide the 
veteran due process under the law.  Accordingly, in order to 
prevent prejudice to the veteran, the October 2005 decision 
of the Board must be vacated in its entirety, and a new 
decision will be entered as if that decision by the Board had 
never been issued.




ORDER

The October 12, 2005 decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



